DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/15/2022.
	Claims 1-20 are pending in this application.
	
Final Election/Restriction

2.	Application’s election with traverse to prosecute the invention of Species I, claims 1-5 is acknowledged.  
The traversal (Applicants’ remarks) has been fully considered, but is not found persuasive because the Spieces I-III are patentably distinct from one and another, as set forth in the restriction requirement.  The fileds of search of these distinct speices are different.  It would place a serious burden on the Examiner if being forced to search and examine all species, or the entire application, at the same time because significantly different searches must be performed on each speices.  Although the searches of one speices might partially overlap those of the other speices, but would definitely not include all necessary fields of searches of the other species.
Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

3. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 11/30/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson et al. (US 2017/0330801) in view of  Chang et al. (US 9,773,912).
	Regarding claim 1, Ragnarsson discloses an integrated circuit device comprising: 
	an active area (figns 108, fig. 1A) extending in a first direction on a substrate 101; and 
	a gate line 128 & 130 (fig. 1N) extending in a second direction intersecting with the first direction to intersect with the active area, 
	wherein 
	the gate line 128 &130 comprises a first sidewall (adjacent to barrier 123) and a second sidewall (at the leftmost end of the device, fig. 1N) opposite to each other, 
	the second sidewall has a concave shape.  

	Ragnarsson fails to disclose that the first sidewall has a convex shape.

	Chang discloses an integrated circuit device, shown in figs. 6-10, comprising gate line 180 (figs. 10A/B), wherein the gate line comprising a first sidewall adjacent to barrier/insulator 155, and the first sidewall has a convex shape facing outward toward the insulator 155 (see fig. 10A).

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Ragnarsson so that the first sidewall has a convex shape, as that taught by Chang, in order to improve the electrical performance of the device (see col. 7, lines 56-65 of Chang).

	Regarding claim 2, Ragnarsson/Chang discloses the integrated circuit device of claim 1, wherein the first sidewall and the second sidewall have different curvatures.  See fig. 1N of Ragnarsson and figs. 10A of Chang.

	Regarding claim 3, Ragnarsson/Chang disclosses the integrated circuit device of claim 1, wherein a curvature of the first sidewall is greater than a curvature of the second sidewall.  See fig. 1N of Ragnarsson and figs. 10A of Chang.

	Regarding claim 4, Ragnarsson/Chang discloses the integrated circuit device of claim 1, further comprising: a gate isolation layer 123 (fig. 1N of Ragnarsson) or 155 (fig. 10B of Chang) adjacent to the second sidewall; 
	a gate dielectric layer 126 (fig. 1N of Ragnarsson) surrounding a sidewall of the gate line; and a gate spacer  128on the gate dielectric layer.  

	Regarding claim 5, Ragnarsson/Chang discloses the integrated circuit device of claim 4, wherein the gate dielectric layer is between the second sidewall of the gate line and the gate isolation layer.  See fig. 1N of Raagnarsson.

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        May 21, 2022